BLUE, Judge.
Terrance O’Donnell contends the trial court erred in dismissing with prejudice his complaint filed pursuant to 42 U.S.C. section 1983. O’Donnell raises three issues; two are without merit and do not require discussion. We agree, however, with his contention that the trial court incorrectly dismissed his complaint for failure to state a cause of action.
O’Donnell alleged in his complaint, although inartfully, that certain state regulations created a liberty interest, that the state failed to follow the regulations in his ease, and that he has been harmed by the state’s actions. According to Bullard v. Wainwright, 614 F.2d 1020 (5th Cir.1980), these allegations are sufficient to state a cause of action under section 1983.
O’Donnell is a state prisoner appearing pro se, the Attorney General has chosen not to file a brief, and the trial court’s order did not state the basis for dismissal. For these reasons, the issues are less than clearly delineated. But we have reviewed the record and conclude, based on Bullard, that the complaint should not have been dismissed with prejudice.
Accordingly, we reverse and remand for further proceedings.
CAMPBELL, A.C.J., and BROWNELL, SCOTT M., Associate Judge, concur.